Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/19/2021.
The allowed claims are 1, 3-10.
Claims cancelled by applicant are 2. 

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is JP 2015-068596 to Kimura, US 2010/0170273 to Morimoto, US 2016/0084554 to Suzuki, US 2012/0255318 to Kiddo.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, predicting a dew-point temperature and evaporation temperature in an outdoor heat exchanger in a heating operation, and basing controls on such predictions, the controller is configured to cause the refrigeration cycle apparatus to operate in a normal mode for performing a normal operation, and a silent mode for restricting a maximum rotation speed of the outdoor air-sending device such that the maximum rotation speed is smaller than in the normal mode to suppress a noise, a mode execution unit configured to cause the refrigeration cycle apparatus to operate in the silent mode during the heating operation, wherein the air-sending control unit is configured to change the rotation speed of the outdoor air sending device in such 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763